                                                                         FILED
                                                                      rW CLERKS OFBCE
                                                                  US DiSTRICT COURT E.D.N.Y,
 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                      ★              20Z0    ★
                                                      X
                                                                   BROOKLYN OFFICE
 MAXUM INDEMNITY COMPANY,
                                    Plaintiff,
                                                          MEMORANDUM DECISION AND
                                                          ORDER
                      - against —
                                                          18-CV-00948(AMD)(SMG)

OXFORD INTERIOR CORP.,
CONGREGATION YETEV LEV D'SATMAR,
INC., YESHIVA YETEV LEV D'SATMAR OF
JERUSALEM,KHAL YETEV LEV
D'SATMAR,INC.,SATMAR MATZOH
BAKERY,SATMAR CENTRAL MATZOH
BAKERY,INC. d/b/a/ SATMAR MATZOH
BAKERY,T&S HOME IMPROVEMENT INC.,
KINGS STAR CONSTRUCTION CO.INC and
JORGE ZURITA,
                                    Defendants.
                                                     X


ANN M.DONNELLY,United States District Judge:

        On February 13, 2018, Maxum Indemnity Company filed a complaint seeking a

declaration that it has no obligation to indemnify any of the defendants, who are parties in a

personal injury lawsuit pending in state court. (ECF No. 1.) On July 16, 2018, the Bakery

Defendants' answered the complaint and asserted counterclaims against Maxum,including for a

declaratory judgment that Maxum must indemnify them in the underlying lawsuit. (ECF Nos.

29-31.) On April 3, 2019, Maxum moved for summary judgment against the appearing

defendants(ECF No. 51), and for default judgment against the non-appearing defendants(ECF

No. 50). On May 8, 2019,the Bakery Defendants cross-moved for summary judgment. (ECF


' The Bakery Defendants are Congregation Yetev Lev D'Satmar, Inc., Satmar Matzoh Bakery, and
  Satmar Central Matzoh Bakery, Inc. d/b/a Samar Matzoh Bakery. Only the Bakery Defendants and
  Jorge Zurita have appeared in this action.
No. 52.) For the reasons that follow, I grant Maxum's motions for summary judgment against

the appearing defendants and for a defaultjudgment against the non-appearing defendants, and

deny the Bakery Defendants' cross-motion for summary judgment.

                                        BACKGROUND


       The parties stipulated to the following facts. (ECF No. 53-1.) Maxum issued a

commercial general liability policy to Oxford Interior Corp. for the period of September 12,2016

to September 12,2017. {Id. ^1.) The policy includes a provision entitled "Exclusion -

Contracted Persons" which provides as follows:

                          EXCLUSION - CONTRACTED PERSONS

       This insurance does not apply to "bodily injury,""property damage,""personal
       and advertising injury" or "medical payments" to:

       1.      Any contractor, subcontractor or independent contractor contracted with
       you, any insured, or others on yours or any insured's behalf.
       2.      Any person employed by, leased to or contracted with any contractor,
       subcontractor or independent contractor contracted with you, any insured, or
       others on yours or any insured's behalf.
       3.      The spouse, child, parent, brother or sister of any ofthe above persons.

       This exclusion applies regardless of whether:

       1.     The subject contract is oral or written;
       2.     You or any insured is acting in the capacity of a contractor, subcontractor
       or independent contractor; or
       3.     The services are being performed by or for the contracted contractor,
       subcontractor or independent contractor.

(Mil 2.)

       On January 18,2017, Jorge Zurita filed a complaint in the New York Supreme Court,

Kings County, against all ofthe defendants in this action, alleging that he fell from a scaffold

while working at a construction site and that the defendants were negligent. {Id.    3-4.) At the
time ofthe accident, Zurita was an employee of Jara Services, which, in turn, was Oxford

Interior's subcontractor. {Id. HH 7-8.)

       At some point after the complaint was filed but before February 22,2017, Maxum

received a copy ofthe summons and complaint from the state court action. {Id. ^ 9.) On

February 22, 2017, Maxum issued a disclaimer of coverage letter to Oxford Interior, but agreed

to provide counsel to Oxford Interior, as a courtesy, subject to the denial ofcoverage. {Id. ^ 10.)

That same day, Maxum sent a disclaimer letter to Jorge Zurita, copying the other co-defendants

in the state court action, including the Bakery Defendants, to advise them "ofthe denial of

coverage for the Underlying Action based on the 'Contracted Persons' exclusion." (EOF No. 53-

1 at 10-13.)

       On August 3,2017, counsel for the Bakery Defendants "tendered" the underlying action

to Oxford Interior and Maxum,requesting coverage as an "additional insured," contractual

defense and indemnification. {Id. H 11.) In a February 2,2018 letter to the Bakery Defendants,

Maxum reaffirmed the denial ofcoverage to Oxford and all the other co-defendants, including

the Bakery Defendants, and asserted that it would not appoint counsel to defend the Bakery

Defendants, contribute to their defense costs, or pay any judgment, verdict or settlement on their

behalf. (EOF No. 53-1 at 26-34.)

                                          DISCUSSION


        Summary judgment is appropriate only ifthe parties' submissions show that there is "no

genuine dispute as to any material fact," and that the movant is therefore "entitled to judgment as

matter oflaw." Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., All U.S. 242,

247-48(1986). The movant has the "burden ofshowing the absence of any genuine dispute as to

a material fact." McLee v. Chrysler Corp., 109 F.3d 130,134(2d Cir. 1997). "Once the moving
party has met this burden, the party opposing summary judgment must identify specific facts and

affirmative evidence that contradict those offered by the moving party to demonstrate that there

is a genuine issue for trial." Ethelberth v. Choice Sec. Co.,91 F. Supp. 3d 339, 349(E.D.N.Y.

2015)(citing Celotex Corp. v. Catrett, All U.S. 317, 324(1986)). "The non-moving party 'may

not rely on mere conclusory allegations nor speculation, but instead must offer some hard

evidence showing that [its] version ofthe events is not wholly fanciful.'" Id. (quoting D'Amico

V. City ofN.Y., 132 F.3d 145,149(2d Cir. 1998)). The court must resolve all ambiguities and

draw all reasonable inferences in favor ofthe non-moving party. Kaytor v. Elec. Boat Corp.,609

F.3d 537,545(2d Cir. 2010).

        The parties agree that there are no disputes of material fact, and that I can rule on the

applicability ofthe insurance policy as a matter oflaw. (EOF No. 54 at 2.) Maxum argues that

the exclusion provision in the insurance contract bars coverage to all ofthe defendants,including

the Bakery Defendants, and that its letter disclaiming coverage was timely under state law. The

Bakery Defendants do not deny the substance ofthe exclusion provision; they argue simply that

Maxum's disclaimer letter was untimely. Accordingly, I address only whether Maxum's

disclaimer letter complied with the New York Insurance Law's notice provision for liability

insurance.^

        Under New York's Insurance Law,an insurer denying coverage must affirmatively

"disclaim liability or deny coverage for death or bodily injury arising out of... any... accident

occurring within[New York.]" N.Y. Ins. Law. § 3420(d)(2)(McKinney 2020). The insurer

must do so by providing "written notice as soon as is reasonably possible ofsuch disclaimer of


^ Because a party "concedes through silence" arguments made by its opponent that it fails to address, I
  assume that the exclusion applies to the Bakery Defendants. In re UBS AG Sees. Litig., No.07-CV-
  11225,2012 WL 4471265,at *11 (S.D.N.Y. Sept. 28, 2012), qff'dsub nom. City ofPontiac Policemen
  & Firemen's Ret. Sys. v. UBS AG,752 F.3d 173(2d Cir. 2014).
liability or denial ofcoverage to the insured and the injured person or any other claimant." Id. If

an insurance carrier does not disclaim coverage in a timely fashion, it is precluded from arguing

in court that a claim is excluded from coverage. NGMIns. Co v. Blakely Pumping, Inc., 593

F.3d 150, 153(2d Cir. 2010)(citing Hartford Ins. Co. v. Cnty. ofNassau,46 N.Y.2d 1028,1029

(1979)).

       The disclaimer obligation arises when "the insurer has sufficient knowledge offacts

entitling it to disclaim, or knows that it will disclaim coverage." Country-Wide v. Preferred

Trucking Servs. Corp.,22 N.Y.3d 571 (2014)(citation omitted). Although the insurer must

provide notice "as soon as is reasonably possible," any "delay occasioned by a 'reasonably

prompt,thorough, and diligent investigation ofthe claim' does not render the insurer's

disclaimer untimely, because an investigation is often necessary to determine whether there is

any basis for disclaiming coverage." Webster ex rel. Webster v. Mount Vernon Fire Ins. Co., 368

F.3d 209,216-17(2d Cir. 2014)(quoting In re Prudential Prop. & Cas. Ins. Co.,623 N.Y.S.2d

336,336(2d Dep't 1995)). New York courts have foimd that a one-month delay is reasonable.

See Mu Yan Lin v. Burlington Ins. Co., No. 1 l-CV-33,2012 WL 967633, at *9(S.D.N.Y. Mar.

21,2012)(collecting New York cases).

       Maxum issued its first disclaimer ofcoverage letter on February 22,2017,thirty-five

days after Zurita filed his complaint in state court. Because Maxum had to peel back multiple

layers of subcontracting agreements to determine whether there was any potential liability—

confirming that Zurita was an employee ofJura, that Jura was a subcontractor of Oxford, and

that Maxum had an insurance agreement with Oxford—^this period ofdelay was entirely

reasonable. See generally Mount Vernon Fire Ins. Co. v, Harris, 193 F. Supp. 2d 674,611

(E.D.N.Y. 2002)("... New York courts have also consistently recognized that a prompt, good
faith investigation ofthe claim by the insurer may justify a delay that would normally be deemed

unreasonable absent explanation.")(collecting New York cases).

          Furthermore, the content of Maxum's letter to the defendants was clear and

unambiguous. It quotes the relevant exclusionary language, explains how it applies, and denies

coverage to "any other person or entity who could qualify as an insured or additional insured."

(ECF No. 53-1 at 10-13.) That is sufficient under New York law. See Atl Cas. Ins. Co. v.

Coffey, 548 F. App'x 661,664(2d Cir. 2013)("... New York courts have held that the

disclaimer remains valid as long as it 'identified the applicable policy exclusion and set forth the

factual basis for the insurer's position that the claim fell within a policy exclusion with sufficient

specificity to satisfy the statutory mandate and purpose.'")(citing New York cases)(summary

order).

          The Bakery Defendants do not deny that they received Maxum's letter. Rather,

describing themselves as mere "carbon copy recipients" ofthe letter who had not yet requested

coverage,the defendants say that the letter does not satisfy the notice provision. (ECF No.54 at

3-5.) 1 disagree.

          First, Maxum's letter informed the defendants that Maxum was denying coverage to them

and the other co-defendants in the state court based on the "Contracted Persons" exclusion.

(ECF No. 53-1 at 11)("By copy ofthis letter, Maxum advises all co-defendants ofthe denial of

coverage for the Underlying Action based on the 'Contracted Persons' exclusion."). The fact

that the letter was addressed to other recipients is irrelevant, because the Bakery Defendants

were clearly on notice that Maxum was denying coverage. See Centereach Realty, LLC v. Essex

Ins. Co., 759 N.Y.S. 2d 664,664(1st Dep't 2003)(receiving "a copy ofthe disclaimer letter,

which contained language specifically indicating that it would not be provided coverage," is
sufficient notice for an additional insured).

        Nor is there a requirement that a disclaimer ofcoverage be preceded by a tender for the

disclaimer to be valid. See Century Sur. Co. v. EM Windsor Constr. Inc., No. 16-CV-4196,2017

WL 5952706, at *10-11 (S.D.N.Y. Nov. 29, 2017)(a disclaimer ofcoverage prior to a formal

tender does not render an otherwise valid disclaimer untimely). To hold otherwise, as the

Bakery Defendants urge, would encourage gamesmanship in the notice process and defeat the

purpose of Section 3420(d), which is "to protect the insured, the injured person, and any other

interested party who has a real stake in the outcome,from being prejudiced by a belated denial of

coverage. It was not intended to be a technical trap that would allow interested parties to obtain

more than the coverage contracted for under the policy." Excelsior Ins. Co. v. Antretter Contr.

Corp.,693 N.Y.S.2d 100,127(1st Dep't 1999)(citations omitted).

        Accordingly, Maxum's disclaimer letter complied with the New York Insurance Law as a

matter oflaw.


                                     DEFAULT JUDGMENT


        Rule 55 sets out the two-step process for entry ofa defaultjudgment. First,"[w]hen a

party against whom ajudgment for affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party's

default." Fed. R. Civ. P. 55(a). Second, after a default has been entered against a defendant, and

the defendant fails to move to set aside the default under Rule 55(c), the Court may enter a

defaultjudgment on the plaintiffs motion. Fed. R. Civ. P. 55(b)(2). Defaultjudgments are

"generally disfavored" because ofthe Second Circuit's "oft-stated preference for resolving

disputes on the merits." Enron Oil Corp. v. Diakuhara, 10 F.3d 90,95-96(2d Cir. 1993)

(citations omitted). Thus,"just because a party is in default, the plaintiffis not entitled to a
defaultjudgment as a matter ofright." GuideOne Specialty Mut. Ins. Co. v. Rock Cmty. Church,

Inc., 696 F. Supp, 2d 203,208(E.D.N.Y. 2010)(citation omitted).

       In deciding whether to issue a defaultjudgment,"the Court has the responsibility to

ensure that the factual allegations [in the plaintiffs pleadings], accepted as true, provide a proper

basis for liability and relief." J& JSports Prod, Inc. v. McAdam,No. 14-CV-5461,2015 WL

8483362, at *2(E.D.N.Y. Dec. 9, 2015)(quotations and citations omitted);see also

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. ofAce Young Inc., 109

F.3d 105, 108(2d Cir. 1997)("[A] defaultjudgment deems all the well-pleaded allegations in the

pleadings to be admitted.")(citations omitted). Put another way,the court considers whether the

uncontested facts "constitute a legitimate cause of action, since a party in default does not admit

conclusions oflaw." J&JSports Prod, Inc., 2015 WL 8483362, at *2(citing Rolls-Royce PLC

V. Rolls-Royce USA, Inc., 688 F. Supp. 2d 150,153(E.D.N.Y. 2010)).

       The Clerk of Court has noted the default ofthe non-appearing defendants. (ECF Nos. 37-

41.) Furthermore,the undisputed facts entitle Maxum to relief against the non-appearing

defendants. First, the plaintiff in the underlying state court proceeding, Zurita, was Jara's

employee at the time ofthe alleged accident and Jara was an independent contractor of Maxum's

named insured, Oxford Interior. Accordingly, the plain language ofthe exclusion provision

applies to bar coverage to the non-appearing defendants. Second,the non-appearing defendants

received Maxum's disclaimer letter on February 22,2017, only thirty-five days after Zurita filed

his complaint in state court. For the reasons discussed above, Maxum's disclaimer letter

complied with the New York Insurance Law's notice provision.

       Accordingly,I enter defaultjudgment as to the non-appearing defendants.
                                         CONCLUSION


       For the reasons discussed above, I grant Maxum's motions for summary judgment

against the appearing defendants and for a default judgment against the non-appearing

defendants, and deny the Bakery Defendants' cross-motion for summary judgment.

       I enter the following declaratory judgment:

                  1. The plaintiff has no obligation to defend or indemnify any of the
                     appearing or non-appearing defendants in connection with the action
                     captioned Jorge Zurita v. Congregation Yetev Lev'Dsatmar, et ai, in the
                     Supreme Court of the State of New York, County of Kings(Index No.
                     501052/17).

                  2. The plaintiff has no obligation to make payment of any settlement or
                     judgment obtained against the appearing or non-appearing defendants in
                     connection with the action captioned Jorge Zurita v. Congregation Yetev
                     Lev'Dsatmar, et al, in the Supreme Court of the State of New York,
                     County of Kings(Index No. 501052/17).

       The Clerk of the Court is respectfully directed to close this case.

SO ORDERED.




                                                      s/Ann M. Donnelly

                                                     The Honorable Ann M. Donnelly
                                                     United States District Judge


Dated: Brooklyn, New York
       March 9,2020
